           Case 3:17-cv-06930-RS Document 150 Filed 07/23/19 Page 1 of 3



 1   Matthew G. Berkowitz (Bar No. 310426)
     SHEARMAN & STERLING LLP
 2   1460 El Camino Real, 2nd Floor
     Menlo Park, CA 94025
 3   Telephone: 650.838.3600
     Fax: 650.838.3699
 4   Email: matthew.berkowitz@shearman.com

 5   John F. Cove Jr. (Bar No. 212213)
     L. Kieran Kieckhefer (Bar No. 251978)
 6   SHEARMAN & STERLING LLP
     535 Mission Street, 25th Floor
 7   San Francisco, CA 94105
     Telephone: 415.616.1100
 8   Fax: 415.616.1339
     Email: john.cove@shearman.com
 9          kieran.kieckhefer@shearman.com

10   Mark Hannemann (pro hac vice)
     Thomas R. Makin (pro hac vice)
11   Patrick R. Colsher (pro hac vice)
     SHEARMAN & STERLING LLP
12   599 Lexington Avenue
     New York, NY 10022
13   Telephone: 212.848.4000
     Fax: 646.848.7708
14   Email: mark.hannemann@shearman.com
             thomas.makin@shearman.com
15           patrick.colsher@shearman.com

16   Attorneys for Defendants Price f(x), Inc. and
     Price f(x) AG
17

18                                UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20                                      SAN FRANCISCO DIVISION

21   VENDAVO, INC.,                                  Case No. 17-cv-06930-RS
22                         Plaintiff,                REPLY IN SUPPORT OF PRICE F(X)’S
                                                     MOTION TO ENJOIN VENDAVO
23                  v.                               FROM MAINTAINING A
                                                     DUPLICATIVE TRADE SECRET
24   PRICE F(X) AG, et al.,                          ACTION IN ILLINOIS
25                         Defendants.
26

27

28

     REPLY ISO PFX’S MOTION TO ENJOIN VENDAVO FROM                     CASE NO. 17-cv-06930-RS
     MAINTAINING A DUPLICATIVE TRADE SECRET ACTION IN IL                                     1
            Case 3:17-cv-06930-RS Document 150 Filed 07/23/19 Page 2 of 3



 1           It is puzzling that Vendavo spends eight-pages “opposing” PFX’s motion when it already

 2   told Judge Dow that it consents to transfer the Illinois action to this Court. See D.I. 145 at 8. To

 3   that end, PFX agrees with Vendavo that this Court can wait and “allow the ‘related’ motion to be

 4   decided by Judge Dow.” Id.

 5           In no event, however, should this Court allow duplicative litigation to proceed in parallel in

 6   two different forums at once. Vendavo asserts that its Illinois case is limited to just Ms. Long and

 7   her hiring in 2019. But Vendavo’s own allegations and conduct to date in the Northern District of

 8   Illinois belie its arguments. Indeed, Vendavo’s Illinois complaint rehashes allegations that are

 9   already at issue in this proceeding, including broad and un-caveated trade secret misappropriation

10   claims. See D.I. 124 at 3-7 (comparing Vendavo’s Amended Complaint in this action (D.I. 43) with

11   Vendavo’s Illinois complaint (D.I. 124-4 (Berkowitz Decl, Ex. A))). And, even during the

12   supposedly narrow preliminary injunction proceedings, Vendavo pursued a trade secret

13   misappropriation theory based on events predating Ms. Long’s hiring, and pursued discovery of

14   facts dating back to PFX’s founding in 2010, almost 9 years before Ms. Long was hired. See

15   Declaration of Yue (Joy) Wang In Support of Price f(x)’s Motion to Enjoin Vendavo from

16   Maintaining a Duplicative Trade Secret Action in Illinois (“Wang Decl.”), Ex. A at 3-4; id., Ex. B.

17           This Court has more nearly almost 20 months of history with this case, and is well-situated

18   to understand the nature and scope of the parties’ existing dispute and the breadth of Vendavo’s

19   California allegations. Accordingly, even if Judge Dow denies the motion to transfer, this Court

20   may still be best-positioned to then issue an injunction preventing Vendavo from litigating any

21   overlapping claims, or to issue other relief as it sees fit to prevent duplicative litigation and the

22   associated risk of inconsistent judgments.

23           Additionally, Vendavo makes two mischaracterizations that require correction.

24           First, PFX did not “acquiesce” to the jurisdiction of the Northern District of Illinois. PFX

25   stated that it did not oppose litigation in the Northern District Illinois through the hearing on the

26   Order to Show Cause to the extent this approach would promote the interests of judicial efficiency.

27   D.I. 124 at 1 n.1.

28

     REPLY ISO PFX’S MOTION TO ENJOIN VENDAVO FROM                                 CASE NO. 17-cv-06930-RS
     MAINTAINING A DUPLICATIVE TRADE SECRET ACTION IN IL                                                 2
              Case 3:17-cv-06930-RS Document 150 Filed 07/23/19 Page 3 of 3



 1            Second, PFX did not “express allowance of the separate claims in Illinois.” See D.I. 145 at

 2   7-8. PFX merely clarified its position that, pursuant to existing precedent, Judge Dow should retain

 3   jurisdiction to decide collateral issues, specifically costs and sanctions related to Vendavo’s filing

 4   and conduct of the Illinois action through the June 6, 2019 hearing, even if Vendavo’s Illinois

 5   action is dismissed or transferred to this Court. See Wang Decl., Ex. A at 4-6; see also Moore v.

 6   Permanente Med. Grp., Inc., 981 F.2d 443, (9th Cir. 1992) (“[I]t is clear that an award of attorney’s

 7   fees is a collateral matter over which a court normally retains jurisdiction even after being divested

 8   of jurisdiction on the merits.”) (citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990); Willy

 9   v. Coastal Corp., 503 U.S. 131 (1992)).

10            In sum, PFX agrees that, since Vendavo has consented to transfer, this Court can take a

11   “wait and see” approach with the related motion pending before Judge Dow. However, if Judge

12   Dow denies the transfer motion, this Court should issue appropriate relief to ensure that Vendavo is

13   not entitled to continue to litigate any of the same claims in this Court that remain pending in

14   Illinois.

15

16   Dated:      July 23, 2019                        Respectfully submitted,

17                                                    SHEARMAN & STERLING LLP
                                                      By: /s/ Matthew G. Berkowitz
18                                                        Matthew G. Berkowitz
19                                                          Attorney for Defendants
                                                            Price f(x) AG and Price f(x) Inc.
20

21

22

23

24

25

26

27

28

     REPLY ISO PFX’S MOTION TO ENJOIN VENDAVO FROM                               CASE NO. 17-cv-06930-RS
     MAINTAINING A DUPLICATIVE TRADE SECRET ACTION IN IL                                               3
